UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7189


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BOBBY LAMONT HOWIE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:02-cr-00152-FDW-2)


Submitted:    November 23, 2009             Decided:   January 12, 2010


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bobby Lamont Howie, Appellant Pro Se.        Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Bobby Lamont Howie appeals the district court’s order

granting his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).    We have reviewed the record and find no

reversible    error.   Accordingly,    we   affirm   the   order    of   the

district court.    See United States v. Howie, No. 3:02-cr-00152-

FDW-2 (W.D.N.C. June 9, 2009).        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                   AFFIRMED




                                 2